Case: 15-50650      Document: 00513426153         Page: 1    Date Filed: 03/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50650
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 16, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CESAR OCTAVIO CASTILLO-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-31-1


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Cesar Octavio Castillo-Gonzalez was convicted of one charge of visa
fraud and was sentenced to serve three years on probation. Now, he appeals
the eight-year prison sentence imposed by the district court following
revocation of his probation. First, he argues that his sentence, which exceeds
the four-to-ten-month range recommended by the Guidelines’ policy
statements, is procedurally unreasonable because it was primarily grounded


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 15-50650    Document: 00513426153      Page: 2   Date Filed: 03/16/2016


                                  No. 15-50650

in his immigration status and the state conviction that led to the revocation.
Next, he contends that his sentence is substantively unreasonable because the
district court did not properly account for all of the pertinent sentencing
factors.
       Because     Castillo-Gonzalez      did     not   raise    his     procedural
unreasonableness arguments in the district court, they are reviewed for plain
error only. See United States v. Warren, 720 F.3d 321, 327 (5th Cir. 2013). To
establish plain error, a defendant must show a forfeited error that is clear or
obvious and that affects his substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If he makes such a showing, this court has the discretion
to correct the error but will do so only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. Castillo-Gonzalez
has not met this standard.
       Our review of the record shows that the district court’s choice of sentence
was    grounded    in   its   balancing   of    Castillo-Gonzalez’s    history   and
characteristics, the nature and circumstances of the violation conduct, the
severity of the violation conduct, the need for deterrence, the desire to
encourage respect for the law, and the need to protect the public from him.
These are proper considerations. See 18 U.S.C. § 3565(a); 18 U.S.C. § 3553(a);
United States v. Kippers, 685 F.3d 491, 499 (5th Cir. 2012). Additionally, the
record shows that the district court had “a reasoned basis for exercising [its]
own legal decisionmaking authority.” See Rita v. United States, 551 U.S. 338,
356 (2007).      Castillo-Gonzalez has shown no procedural error, plain or
otherwise, in connection with his sentence.
       Because Castillo-Gonzalez objected to the reasonableness of his
sentence, review of his substantive unreasonableness claim is for an abuse of
discretion. See Kippers, 685 F.3d at 499-500. He has not met this standard,



                                          2
    Case: 15-50650    Document: 00513426153     Page: 3   Date Filed: 03/16/2016


                                 No. 15-50650

as he has not shown that the district court ignored an important sentencing
factor, relied upon an improper factor, or made a “clear error of judgment”
when weighing the § 3553(a) factors. See Warren, 720 F.3d at 332 (internal
quotation marks and citation omitted). Rather, Castillo-Gonzalez’s arguments
are, in essence, a request for this court to reweigh the § 3553(a) factors. We
decline to do so. See Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                       3